          Case 2:17-cv-00604-RFB-BNW Document 277
                                              276 Filed 07/02/20
                                                        06/30/20 Page 1 of 5
                                                                           6



 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     E. CARMEN RAMIREZ
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
 4   P.O. Box 683
     Washington, D.C. 20044
 5   T: (202) 616-2885
     F: (202) 307-0054
 6   E.Carmen.Ramirez@usdoj.gov
     Western.Taxcivil@usedoj.gov
 7
     Of Counsel
 8   NICHOLAS A. TRUTANICH
     United States Attorney
 9
     Attorneys for the United States of America
10

11                     IN THE UNITED STATES DISTRICT COURT FOR THE
                                   DISTRICT OF NEVADA
12
     CAPITAL ONE, NATIONAL                       )
13   ASSOCIATION, a national banking             )
     association,                                )
14                                               )   Case No. 2:17-cv-00604-RFB-BNW
                   Plaintiff,                    )   consolidated with
15              v.                               )   Case No. 2:17-cv-00916-KJD-BNW
                                                 )
16   SFR INVESTMENTS POOL 1, LLC, a              )   UNITED STATES’ MOTION TO
     Nevada limited liability company; and       )   APPEAR AT JULY 21, 2020,
17   ANTHEM COUNTRY CLUB COMMUNITY, )                HEARING BY TELEPHONE OR
     ASSOCIATION, a Nevada nonprofit             )   VIDEO CONFERENCE
18   corporation,                                )
                                                 )
19              Defendants.                      )
     _______________________________________ )
20                                               )
     SFR INVESTMENTS POOL 1, LLC, a              )
21   Nevada limited liability company,           )
                                                 )
22              Counterclaimant/Crossclaimant,   )
                                                 )
23              v.                               )
                                                 )
24   CAPITAL ONE, NATIONAL                       )
     ASSOCIATION, a national banking             )
25                                             1
          Case 2:17-cv-00604-RFB-BNW Document 277
                                              276 Filed 07/02/20
                                                        06/30/20 Page 2 of 5
                                                                           6



 1   Association; LEON BENZER, an individual;)
     UNITED STATES OF AMERICA                )
 2                                           )
                   Cross-Defendants,         )
 3   C              Counter-Defendants.      )
                                             )
 4                                           )
     _______________________________________ )
 5                                           )
     UNITED STATES OF AMERICA,               )
 6                                           )
                 Plaintiff,                  )
 7                                           )
                 v.                          )
 8                                           )
     LEON BENZER;                            )
 9   SFR INVESTMENTS POOL 1, LLC;            )
     CAPITAL ONE, N.A.; ROCKTOP              )
10   PARTNERS, LLC; WILMINGTON SAVINGS )
     FUND SOCIETY, FSB, AS TRUSTEE OF        )
11   STANWICH MORTGAGE LOAN TRUST A;         )
     ANTHEM COUNTRY CLUB                     )
12   COMMUNITY ASSOCIATION;                  )
     REPUBLIC SILVER STATE DISPOSAL          )
13   INC.,; and INDEMNITY COMPANY OF         )
     CALIFORNIA,                             )
14                                           )
                 Defendants.                 )
15   _______________________________________ )
                                             )
16   CAPITAL ONE, NATIONAL ASSOCIATION )
     a national banking association,         )
17                                           )
         Counter-Claimant/Cross-Claimant,    )
18                                           )
                 v.                          )
19                                           )
     UNITED STATES OF AMERICA;               )
20   LEON BENZER, an individual;             )
     SFR INVESTMENTS POOL 1, LLC,            )
21   a Nevada limited liability company; and )
     ANTHEM COUNTRY CLUB                     )
22   ASSOCIATION, a Nevada corporation,      )
                                             )
23       Counter-Defendant/Cross-Defendants. )
     _______________________________________ )
24

25                                              2
          Case 2:17-cv-00604-RFB-BNW Document 277
                                              276 Filed 07/02/20
                                                        06/30/20 Page 3 of 5
                                                                           6



 1          The United States respectfully requests permission to appear at the hearing set for July

 2   21, 2020, by telephone or by video conference, as the Court prefers. (See ECF No. 272 (Order

 3   setting hearing)). The hearing is set for 3:30 pm, before Magistrate Judge Weksler.

 4                       MEMORANDUM OF POINTS AND AUTHORITIES

 5          The two suits in this consolidated proceeding concern competing claims to the same

 6   piece of real property. When the litigation began, Capital One, National Association (“Capital

 7   One”) allegedly controlled two separate loans secured by the property. It appears that, at some

 8   point during the litigation, Capital One sold the two deeds of trust, and/or the underlying loans,

 9   to Rocktop Partners, LLC and Wilmington Savings Fund Society, FSB, as Trustee of Stanwich

10   Mortgage Loan Trust A, respectively (together, the “new mortgage claimants”). The instant

11   motion concerns an upcoming Fed R. Civ. P. 30(b)(6) deposition of Capital One (not the new

12   mortgage claimants). All of the litigating parties, including Capital One, have consented to the

13   deposition itself. However, the new mortgage claimants have objected to two subtopics in the

14   deposition notice that concern the transfer or sale of the loans from Capital One to the new

15   mortgage claimants, and have moved for a protective order to bar the questions. The Court set

16   the hearing to discuss their motion.

17          The undersigned counsel for the United States has primary responsibility for the case, and

18   is based in Washington DC. As recognized in the District of Nevada’s Temporary General Order

19   2020-05 and other directives, the COVID-19 pandemic has caused a national emergency that has

20   affected the District of Nevada and the federal court system generally. Although the undersigned

21   understands that the District of Nevada is incrementally resuming in-person hearings (see, e.g.,

22   Temporary General Order 2020-08), air travel may pose risks to the undersigned and to court

23   personnel, opposing counsel, or others that the undersigned may interact with if required to travel

24   to Nevada to appear in person. It is difficult to predict the specific risk factors that may be

25                                                     3
             Case 2:17-cv-00604-RFB-BNW Document 277
                                                 276 Filed 07/02/20
                                                           06/30/20 Page 4 of 5
                                                                              6



 1   present in Washington or in Nevada at the time of the hearing, and it may be difficult and costly

 2   to arrange last-minute air travel. (In fact, the parties have already agreed for the deposition itself

 3   to take place via video conference.)

 4            Therefore, the United States respectfully requests leave to appear by telephone or video

 5   conference at the hearing, as the Court prefers. The undersigned has used various video

 6   conferencing software and, if the Court directs a video appearance, the undersigned will

 7   endeavor to familiarize herself with, and to practice connecting to, whatever system the Court

 8   prefers. The United States has no objection to any of the other parties appearing by telephone or

 9   video. Granting the request would cause no material prejudice to any party, especially since

10   counsel for the new mortgage claimants has also moved to appear telephonically. (ECF No.

11   274).

12            //

13            //

14            //

15            //

16            //

17            //

18            //

19            //

20            //

21            //

22            //

23            //

24

25                                                     4
          Case 2:17-cv-00604-RFB-BNW Document 277
                                              276 Filed 07/02/20
                                                        06/30/20 Page 5 of 5
                                                                           6



 1          WHEREFORE, the United States seeks permission for its counsel to appear by telephone

 2   at the hearing set for July 21, 2020, by calling the Court’s chambers, or, if the Court prefers, by

 3   video conference.

 4

 5          DATED this 30th day of June, 2020.

 6
                                                   /s/ E. Carmen Ramirez
 7
                                                   RICHARD E. ZUCKERMAN
 8                                                 Principal Deputy Assistant Attorney General

 9
                                                   E. CARMEN RAMIREZ
10                                                 Trial Attorney, Tax Division
                                                   U.S. Department of Justice
11                                                 P.O. Box 683
                                                   Washington, D.C. 20044
12                                                 T: (202) 616-2885
                                                   F: (202) 307-0054
13                                                 E.Carmen.Ramirez@usdoj.gov
                                                   Western.Taxcivil@usedoj.gov
14

15

16
                                                   IT IS SO ORDERED
17

18
                                                   ___________________________
19                                                 United States Magistrate Judge
                                                   DATED: July 1, 2020
20

21

22

23

24

25                                                    5
